Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 08/29/2022, claims 1-4 and 10 are elected for examination on the merits; and claims 5-9 and 11-16 are non-elected for examination.
This application claims foreign priority to an application of Spain 201931249U (filed 07/20/2019).  NOTE: the number of the application of Spain 201931249U could have been incorrectly stated on the record.  For example, the USPTO record shows that the application of Spain being 201931249U, however, the certified copy of the foreign priority to the application of Spain is being 201931247U.  Clarification or correction on the record is requested.

Specification
The disclosure is objected to because of the following informalities: in the section of “Description Of The Drawings” in paragraphs 45-46, there is an indication of Figure 1.  However, no drawing has been filed.  Applicate is advised to file such a drawing, for example, the same drawing that was filed with the application of Spain 201931249U.  Otherwise, reason for omitting the drawing would need to be stated on the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2, "the different related parts" has no antecedent basis
Claim 1 line 2, the phrase “the different related parts” is unclear and ambiguous as to what would be the meaning or definition of the phrase “the different related parts”.  The examiner currently cannot understand this phrase for purposes of examining.  Clarification is requested.
Claim 1 line 2, the phrase “the process” is unclear and ambiguous as to whether it is referred to the “computer implemented process” as in claim 1 line 1.  If indeed so, it is suggested that --- the process --- be changed to --- the computer implemented process ---.   Similar problem appears in line 6 as well as in each of the preamble of claims 2, 3, 4, and 10.
Claim 1 line 7, the phrase "the first phase (A)" has no antecedent basis.  If it is referred to the “operational phase A” as in claim 1 line 6, the phrase should be changed to --- the operational phase A ---.
Claim 1 line 8, the phrase “generation of a universal, unique and non-transferable identifier” is unclear and ambiguous as to what would be the meaning or definition of the term “generation”.  For example, generally in a process (or method) claim format, steps are beginning with actions (i.e. verb, such as generating).  In this particular rejection, the term “generation” (i.e. a noun, as interpreted) could have a very different meaning or definition. Clarification is requested.  Similar problem appears in each of the steps (ii), (iii), (iv), and (v).  NOTE: for a process (or method) claim format, examiner suggests the applicant to use action verbs at the beginning of each of the steps, such as receiving, transmitting, preforming, generating, determining, etc..
Claim 1 line 9, the term “URN” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 1 line 9, the term “UUID” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 1 line 9, the term “OID” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 1 line 9, the term “DID” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 1 line 11-12, "the generated identier" has no antecedent basis.  
Claim 1 line 12, the phrase “list of permissions (ACLs)” is unclear and ambiguous.  For example, the examiner cannot equate ACLs would be an abbreviation of “list of permissions”, or vice versa.  Clarification or correction is requested.  NOTE: while “ACL” in the specification denotes “access control list”, the examiner, during examining, cannot interpreted the ACLs in the claim body is such unless it is defined in the claim body.
Claim 1 line 13, "the data" has no antecedent basis.  Similar problem appears in claim 1 line 14.
Claim 1 line 13, the phrase “the data” is unclear and ambiguous as to whether it is referred to (a) the “data storage” as in claim 1 line 4, or (b) the “associated data” as in claim 1 line 12.  Clarification or correction is requested.  Similar problem appears in claim 1 line 14.
Claim 1 line 14, "the document" has no antecedent basis.  If it is referred to the “the DID document” as in claim 1 line 11, the phrase should be changed to --- the DID document ---.
Claim 1 line 15, the phrase “and/or” does not comply with the MPEP standard and is unclear and ambiguous.  To be more specific, it is unclear and ambiguous as to whether it is referred to (a) centralized and distributed, or (b) centralized or distributed.  Clarification or correction is requested.  NOTE: for examining purposes, claim features that use "and/or” are being examined as "AND" only in current Office action.  Similar problem appears in line 21 as well as in each of claims 2, 3, and 4, hence, each of the phrase "and/or” is also being examined as "AND" only in the current Office action.  
Claim 1 line 16, the phrase "the second phase (B)" has no antecedent basis.  If it is referred to the “operational phase B” as in claim 1 line 6, the phrase should be changed to --- the operational phase B ---.
Claim 1 line 17, "the object" has no antecedent basis.  Similar problem appears in claim 1 line 19 as well as in claims 2, 3, 4, and 10.
Claim 1 line 17, the phrase “or any of its components” is unclear and ambiguous as to what would be the meaning or definition of the phrase “any of its components”.  The examiner currently cannot understand this phrase for purposes of examining.  Clarification is requested.
Claim 1 line 19, "the detail [of the object]" has no antecedent basis.  
Claim 1 line 19, "the system” has no antecedent basis.  Similar problem appears in claim 1 line 22.
Claim 1 line 20, the phrase “an application or service” is unclear and ambiguous as to whether it is referred to the “an application or service” as in claim 1 line 9.  If indeed so, it is suggested that --- an application or service --- be changed to --- the application or service ---.   
Claim 1 line 21, "the different objects” has no antecedent basis.  
Claim 1 line 24, "the result” has no antecedent basis.  
Claim 1 line 24, "the identification” has no antecedent basis.  
Claim 2 line 2, the phrase “a DID document” is unclear and ambiguous as to whether it is referred to the “DID document” as in claim 1.  If indeed so, it is suggested that --- a DID document --- be changed to --- the DID document ---.   Otherwise, clarification is requested.
Claim 2 line 2, the phrase or using such a phrase “for example” is unclear and ambiguous.  It is unclear and ambiguous as to any of the features after the phrase “for example” should be considered for purposes of examining.  NOTE: for the purpose of examining in the current Office action, any of the features after the phrase “for example” in claim 2 is not being considered as they are examples only.  For overcoming the rejection, the phrase “for example” should be removed.
Claim 2 line 2, the phrase or using such a phrase “for example” is vague and indefinite.  It is vague and indefinite as to any of the features after the phrase “for example” should be considered for purposes of examining.  NOTE: for the purpose of examining in the current Office action, any of the features after the phrase “for example” in claim 2 is not being considered as they are examples only.  For overcoming the rejection, the phrase “for example” should be removed.
Claim 2 line 5, the phrase or using such a phrase “such as” is unclear and ambiguous.  It is unclear and ambiguous as to any of the features after the phrase “such as” should be considered for purposes of examining.  NOTE: for the purpose of examining in the current Office action, any of the features after the phrase “such as” in claim 2 is not being considered as they can be examples only.  For overcoming the rejection, the phrase “for example” should be replaced by “comprising”.  Similar problem appears in claims 3, 4, and 10.
Claim 3 line 1, "the object information” has no antecedent basis.  
Claim 3 line 1, "the information” has no antecedent basis.  
Claim 3 line 4, "the object itself” has no antecedent basis.  
Claim 3 line 5, the term “DLTs” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 4 line 3, "the corresponding URI addresses” has no antecedent basis.  
Claim 4 line 3, the term “URI” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 4 line 3, the term “HTTP” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 4 line 7, "the content” has no antecedent basis.  
Claim 10 line 3, "the services” has no antecedent basis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465